                                                                         Case 2:19-bk-24804-VZ        Doc 341 Filed 02/18/20 Entered 02/18/20 11:49:29                   Desc
                                                                                                        Main Document Page 1 of 2


                                                                         1   Richard M. Pachulski (CA Bar No. 90073)
                                                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                         2   Malhar S. Pagay (CA Bar No. 189289)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP                                FILED & ENTERED
                                                                         3   10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067
                                                                         4   Telephone: 310/277-6910                                                FEB 18 2020
                                                                             Facsimile: 310/201-0760
                                                                         5   E-mail: rpachulski@pszjlaw.com
                                                                                     jdulberg@pszjlaw.com                                      CLERK U.S. BANKRUPTCY COURT
                                                                         6           mpagay@pszjlaw.com
                                                                                                                                               Central District of California
                                                                                                                                               BY penning DEPUTY CLERK

                                                                         7   [Proposed] Attorneys for Debtor and Debtor in Possession
                                                                         8

                                                                         9
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                        10
                                                                                        CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
                                                                        11
                                                                                                                                 Case No. 2:19-bk-24804-VZ
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                                                                                                                 Chapter 11
                                                                        13
                                           LOS ANGELES, C ALIFO R NIA




                                                                             In re,
                                              ATTOR NE YS A T L AW




                                                                                                                                 ORDER APPROVING STIPULATION
                                                                        14                                                       RESOLVING STATUS OF CLAIM
                                                                             YUETING JIA                                         HELD BY SHANGHAI
                                                                        15                                                       QICHENGYUEMING INVESTMENT
                                                                                               Debtor.                           PARTNERSHIP ENTERPRISE
                                                                        16                                                       (LIMITED PARTNERSHIP) AS
                                                                                                                                 GENERAL UNSECURED CLAIM
                                                                        17
                                                                                                                                 [No Hearing Required]
                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23            The Court having considered the Stipulation Resolving Status of Claim Held by Shanghai

                                                                        24   Qichengyueming Investment Partnership Enterprise (Limited Partnership) As General Unsecured

                                                                        25   Claim (the “Stipulation”) [Docket No. 325], dated February 12, 2020, as agreed to by Shanghai

                                                                        26   Qichengyueming Investment Partnership Enterprise (Limited Partnership) (“SIQ”) through its counsel

                                                                        27   of record, Dentons US LLP, by John A. Moe, II, and Jinsu John Zhang, and Yueting Jia, chapter 11

                                                                        28   debtor and debtor in possession (the “Debtor”), through his counsel of record, Pachulski Stang Ziehl
                                                                         Case 2:19-bk-24804-VZ          Doc 341 Filed 02/18/20 Entered 02/18/20 11:49:29   Desc
                                                                                                          Main Document Page 2 of 2


                                                                         1   & Jones LLP, by Jeffrey W. Dulberg, and good cause appearing therefor, IT IS HEREBY
                                                                         2   ORDERED that the Stipulation is APPROVED.
                                                                         3                                                   ###
                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9
                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12

                                                                        13
                                           LOS ANGELES, C ALIFO R NIA
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24
                                                                              Date: February 18, 2020
                                                                        25

                                                                        26
                                                                        27

                                                                        28
